Status of the claims
	Claims 1-6, 16-18 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Pimia (WO 2011117470).
Regarding claim 1, Pimia disclosed temperature indicator for temperature changing material, comprising
a heat sensitive coating applied to an electronic device housing surface, the heat sensitive coating or portion thereof comprising a thermochromatic colorant having a color-changing activation temperature; 
In this application, the term "temperature changing means" may refer to all such means whose temperature may change as a result of either heating or cooling, or means which, as a result of their use or, for example their contents, heat up and/or cool down. Such means include, for example, various dishes and means intended for the preparation and storing of foodstuffs, for example frying pans, pots, casseroles, oven dishes, grill plates, tongs/servers, cooking spatulas, serving dishes etc. or some other means, such as hot plates, kettles, toasters, ovens, sauna stoves, water boilers, electronical components and motors etc. In this application, the term "temperature changing material" may refer to, for example, materials made of metal, glass, ceramics and/or plastic, of which the above mentioned temperature changing means can be manufactured. (page 2, para. 5) {toasters, ovens, sauna stoves, water boilers, electronical components and motors etc. thus }
In a certain embodiment, the temperature- indicating thermochromic compound is added to the material which will change temperature already during its manufacture and in this situation, the temperature changing material can be entire or else only a part of the temperature indicator. The indicator or indicators can be large, for example, the entire bottom of a pan or alternatively small areas in the material or means which indicates the temperature. The temperature changing material or means can also be coated in its entirety or alternatively only partially in the interior and/or exterior surface with the temperature- indicating thermochromic coating, or the material can be formed into a separate figure/figures. (page 3, para. 3)
a second heat sensitive coating applied to the electronic device housing surface, the second heat sensitive coating or portion thereof comprising a second thermochromatic colorant having a second color-changing activation temperature; 
For example, on the bottom of a pan or a pot there can also be more than one indicators showing the temperature distribution of the pan's bottom. In that case, the temperature indicators can be arranged, for example, in a line from the centre towards the outer edge of the pan. The purpose of the indicators on the bottom is mainly to show the temperature, for example, the desired cooking temperature, to warn of excessive heating of the material and/or to indicate the temperature distribution on the bottom. The temperatures to be indicated can be chosen in many ways, depending on the purpose/purposes of use of the temperature indicator. For example, the temperature indicator on the bottom of a pan, pot, saucepan, etc. can be chosen in such a way that it indicates, for example, the temperatures 150°C - light cooking, 200°C - heavy cooking and 250°C - the pan is too hot. (page 3, para. 4) {more than one indicators thus a second heat sensitive coating}
wherein the color-changing activation temperature is at a temperature from 30 *C to about 100 *C, and the second color-changing activation temperature is at least 5 *C greater than the color-changing activation temperature.
According to a certain embodiment, approx. 1% of the deep blue pigment is added into the bismuth oxide (Bi 2O 3) and a light blue colour, for example approx. (Lab 88, -9, -2), is obtained at room temperature (approx. 20 - 25°C). At about 100°C, the mixture is light green, e.g. approx. (Lab 88, -13, 11), and at about 200°C it is yellowish green, e.g. approx. (Lab 87, -16, 34) (see Fig. 4b, curve 406). (page 5, para. 3)
light cooking, 200°C - heavy cooking and 250°C - the pan is too hot. (page 3, para. 4) {200°C and 250°C thus at least 5 *C greater than At about 100°C}
Regarding claim 6, Pimia disclosed that The temperature indicator can also create a figure on the surface of the temperature changing material or means and/or on the surface of the coating and/or in the case of multiple layer coatings, between some of the coating layers of the material. For example, in a temperature changing means which is coated with PTFE (polytetraf- luoroethylene, "Teflon") or some corresponding plastic-like compounds, the layers can be arranged such that on top of the aluminium base there is a black so-called primer layer and on top of it there is a clear topcoat layer. (page 6, para. 4)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Pimia (WO 2011117470).
Regarding claim 2, Pimia did not explicitly disclosed wherein the thermochromatic colorant is a reversible thermochromatic colorant, and the second thermochromatic colorant is an irreversible thermochromatic colorant.
First, Pimia disclosed Various thermochromic compounds are prior known for detecting the temperature on warm or hot surfaces. The colour of the thermochromic compound changes when the temperature changes; the colour change being either an abrupt change occurring at a certain temperature or a continuous, slowly occurring change as a function of the temperature. The changes can be either reversible or irreversible. (page 1, para. 3)
Second, in the KSR decision, the Supreme Court states that rationales for arriving at a conclusion of obviousness includes (a) combing prior art elements according to known method to yield predictable results; (e) "Obvious To Try" - Choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
In this case, since the coating can be either reversible or irreversible, when two coatings are used, there are only a finite number of combination are available, it would obvious to try these finite number of combination in order to achieve predictable results.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the thermochromatic colorant is a 
Regarding claim 3, the claim is interpreted and rejected as claim 2.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pimia (WO 2011117470) in view of Lazaroff (US 20060081639).
Regarding claim 4, Pimia did not disclosed wherein the heat sensitive coating and the second heat sensitive coating are applied to the electronic device housing surface as a multi-layered color-changing composite.
First, Lazaroff teaches a thermochromic coating wherein [0038] As discusses above, two or more thermochromic layers may be applied over a base layer.  If each of those layers have a different clearing point, the cookware will respond to applied heat by shifting through many different colors, with each color providing a separate indication of relative temperature.
Second, in the KSR decision, the Supreme Court states that rationales for arriving at a conclusion of obviousness includes (a) combing prior art elements according to known method to yield predictable results;
In this case multilayer coating is a known method, therefore, when multiple temperatures are needed to be monitored, it would obvious to use this method to achieve predictable results.
Pimia and Lazaroff are considered to be analogous art because they pertain to thermochromic coating. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the heat sensitive coating .


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pimia (WO 2011117470) in view of Nesbitt (US 8231926).
Regarding claim 5, Pimia did not disclosed wherein the heat sensitive coating, the second heat sensitive coating, or both, are coated with a clear protective overcoat.
Nesbitt teaches thermal coating wherein In one embodiment, the color of the pigment in one area contrasts with the color of the pigment in an adjacent area without otherwise affecting the low-friction surface of the coating. (Abs.)
For illustrative purposes only, FIG. 11 illustrates one embodiment wherein a first segment 260 of the coating of the medical wire is a first color, a second segment 262a of the medical wire adjacent to the first segment has not been selectively heated and is a default, second color of the cured base material. (col. 18, line 48-53)
Pimia and Nesbitt are considered to be analogous art because they pertain to thermochromic coating. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the heat sensitive coating, the second heat sensitive coating, or both, are coated with a clear protective overcoat for Pimia’s coating in order to show different temperature at different region when desired. 


s 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pimia (WO 2011117470) in view of Luo (CN 205844975).
Regarding claim 16, Pimia did not disclosed wherein the electronic device housing is shaped to contain electronic components for a laptop, a desktop console, a video game console, a computer mouse, a keyboard, a keycap, a printer, a monitor, a speaker, a head set, a set of head phones, a television, a camera, a flash drive, a hard drive, a smart watch, a smart phone, a watch band, a fitness tracker, or a combination thereof.
Luo teaches a game machine host capable of changing color wherein The utility model claims a colour-changeable game machine host, comprising at least a processor, a memory, a main board, a power supply, a display card and a chassis. the edge of the case is coated with low temperature (variable colour temperature T <100 degrees centigrade) thermal colour-changing material. (Abs.)
Further, in the KSR decision, the Supreme Court states that rationales for arriving at a conclusion of obviousness includes (b) simple substitution of one known element for another to obtain predictable results; 
Pimia and Luo are considered to be analogous art because they pertain to thermochromic coating. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to apply Pimia’s coating an electronic device housing is shaped to contain electronic components for a laptop, a desktop console, a video game console, a computer mouse, a keyboard, a keycap, a printer, a monitor, a speaker, a head set, a set of head phones, a television, a camera, a flash drive, a hard drive, a smart watch, a smart phone, a watch band, a fitness tracker, or a combination thereof as a simple substitution. 
Regarding claim 18, the claim is interpreted and rejected as claim 2.
the second color- changing activation temperature corresponds to a maximum operating temperature for the electronic device that the housing is sized and shaped to hold.
Luo teaches further that The utility model a game main machine are respectively equipped with temperature sensors on each fitting, and coating heat-sensitive material with low temperature on the machine case so as to control chassis surface present different colours according to the temperature signal to remind the user host overheating, prevent the element from being damaged by heat. (3rd, para. section of Contents of the utility model)
In other words, “the element from being damaged by heat.” means a maximum operating temperature the electronic device.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the second color- changing activation temperature corresponds to a maximum operating temperature for the electronic device that the housing is sized and shaped to hold for Pimia’s coating in order to protect the element from being damaged by heat.


Response to Arguments
Applicant's arguments filed 1-6 have been fully considered but they are not persuasive.
Specifically:
1) Applicant’s representative argues that (page 2-3) Specifically, with respect to independent claim 1, the Applicant submits that Pimia does not teach (1) a housing for an electronic device, (2) a heat sensitive coating applied to an electronic device housing surface, and (3) a second heat 
Pimia teaches a coating including bismuth oxide on a temperature changing means that is a cooking device. Pimia states that temperature changing means can include "frying pans, pots, casseroles, oven dishes, grill plates, tongs/servers, cooking spatulas, serving dishes, etc. or some other means, such as hot plate, kettles, toasters, ovens, sauna stoves, water boilers, electronical [sic] components, and motors." [Page 3 lines 22-29]. Pimia does not mention any utility of using such coatings on the housings of electronic devices. In addition to the devices described that are more about use on heating devices per se (as opposed to detecting overheating), Pimia does mention electronic components as an example of a temperature changing means. The term "electronic component" is more traditionally defined as any basic discrete device or physical entity in an electronic system used to affect electrons or their associated fields." [Wikipedia, https://en.wikipedia.org/wiki/Electronic component#:-:text=An 20electronic%20component%20is%20any,electrons%20or%20their%20associated%20fields.& text=Electronic%20components%20have%20a%20number%200f%20electrical%20terminals%20 or%201eads]. On the other hand, a housing of an electronic device is the casing that surrounds and/or supports an electronic device. It is not generally used to "affect electrons or their associated fields." Thus, a housing does not fall within the definition of an electronic component. 
Therefore, Pimia does not teach (1) a housing for an electronic device, (2) a heat sensitive coating is applied to an electronic device housing surface, and (3) a second heat sensitive coating applied to the electronic device housing surface.

Examiner’s response: it is well known that an oven has electronic elements to control how long and at what temperature to cook food. 
	Further, as cited in the previous OA, Pimia disclosed “The temperature changing material or means can also be coated in its entirety or alternatively only partially in…exterior surface with the temperature- indicating thermochromic coating, (page 3, para. 3) {i.e. exterior surface of an oven is the housing for the oven}
Therefore, Pimia clearly disclosed (1) a housing for an electronic device, (2) a heat sensitive coating is applied to an electronic device housing surface, and (3) a second heat sensitive coating applied to the electronic device housing surface.

2) Applicant’s representative argues that (page 3) Further, Pimia does not teach a second color-changing activation temperature of a second thermochromatic colorant of at least 5 °C greater than the color-changing activation temperature of a thermochromatic colorant. The USPTO alleges that this teaching appears on page 3 in paragraph 4 of Pimia. [Office Action page 4]. The USPTO specifically cites, "the temperature indicator on the bottom of the pan, pot, saucepan, etc. can be chosen in such a way that it indicates, for example, the temperatures 150 °C - light cooking, 200 °C - heavy cooking and 250 C- the pan is too hot." While at first glance this might appear to suggest two different thermochromatic colorants, however, in the context of Pimia, it does not. Pimia only discusses one thermochromatic colorant in use at a time. Pimia teaches that the thermochromatic colorant bismuth oxide goes through a series of color changes at different temperatures thereby exhibiting a temperature curve. Pimia teaches that yellow bismuth oxide is extremely light yellow at room temperature (about 20-25 °C), changes to deep yellow at 275 °C, and changes to light orange at 300-400 °C. [Page 8 lines 3-17]. Pimia teaches that bismuth oxide, 

Examiner’s response: as cited in the previous OA, Pimia disclosed According to a certain embodiment, approx. 1% of the deep blue pigment is added into the bismuth oxide (Bi 2O 3) and a light blue colour, for example approx. (Lab 88, -9, -2), is obtained at room temperature (approx. 20 - 25°C). At about 100°C, the mixture is light green, e.g. approx. (Lab 88, -13, 11), and at about 200°C it is yellowish green, e.g. approx. (Lab 87, -16, 34) (see Fig. 4b, curve 406). (page 5, para. 3)
	Clearly, the deep blue pigment and a light blue colour (pigment) are different color-changing coating.


Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONGMIN FAN/
Primary Examiner, Art Unit 2685